The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5, 6, 8, 9, 11-13, 21-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Poidomani et al. (US 20070034700) in view of Blossom (US 20030209608). 
Re claim 1, Poidomani et al. teaches a magnetic emulator fabricated on a multilayer PCB (paragraph [0108]) where the multilayer PCB includes space for the broadcaster (64) for communicating blocks of magnetic information. FIG. 11 teaches connecting to contact pads, FIG. 8+ shows connection to the board, and FIG. 3+ and FIG. 6+ teach traces/vias/conductors/etc. going through layers.  Though data is communicated, Poidomani et al. is silent to “serial” communication.  Re the limitation of “fabricated on a printed circuit board using a printed circuit board fabrication technique”, the Examiner note the method of forming is not germane to the device/system and thus the process to make the device does not determine its patentability.  Nonetheless, the Examiner notes that the emulator is fabricated on the PCB as it is formed/ on the board, interpreted as using circuit board fabrication techniques (paragraph [0125]+ and [0133]+ which teach semiconductor manufacturing and mounting techniques, interpreted as PCB fabrication techniques).  

At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the teachings of Poidomani et al. with those of Blossom.
One would have been motivated to do this to output the data as conventional magnetic stripes do, for ease of reading/processing/acceptability, for example.  Re the limitation that the “printed circuit board fabrication technique includes printing in a conductive material” again the Examiner notes that the process to make the device in a device claim does not determine patentability.  As the prior art has an emulator that is conductive material (segments/ pieces) it is interpreted to read on the claim limitations.  The Examiner has interpreted the teachings of Poidomani et al. which teach deposition, patterning, etching, coating ferromagnetic cores with insulating films, conductive metal layers (copper or aluminum), sputtering and nano-sputtering, masking (photolithography) and etching, dipping, spraying, coating, sputtering, CVD, plasma etching, etc. are interpreted to read on PCB fabrication techniques.  As the emulator of the prior art is made of a conductive material (segments) it is interpreted to read on the recited device limitations as the method of forming does not determine patentability of the device claims.  
Even further, the Examiner notes the prior art teachings of sputtered/ sprayed/CVD/ coating of conductive material (paragraph [0125] +), and thus there is no structural difference between a printed conductive material (method of forming is not germane/ does not determine patentability of the device) and a sputtered/sprayed/coated conductive material.  Thus the prior art is interpreted as teaching printing of conductive material as the CVD/ sputtering/ spraying/coating is interpreted to read on “printing” conductive material.  Though silent to reciting “printing” such teachings obviate the explicit recitation of “printing”.  Thus the prior art 
Re claim 5, Poidomani et al. teaches the emulator (broadcaster 68) can comprise a plurality of coils and (paragraph [0099]) that coils can be for different tracks, interpreted as different data blocks.
Re claim 6, the broadcaster of Poidomani et al. includes the first and second magnetic emulators (track coils).  As the broadcaster can be interpreted as aligned with a plane of the card, and FIG. 5 shows 130 and 128 aligned, 128 and 130 can be interpreted as vertically aligned with respect to a plane of the card.  Additionally, the Examiner notes that the positioning/placement of the emulator is an obvious matter of design variation, well within the ordinary skill in the art to produce expected results of desired emulation, because rearrangement of known parts to produce an expected result is within the ordinary skill in the art.
Re claim 8, the limitations have been discussed above.
Re claim 9, the limitations have been discussed above.

Re claim 12, Poidomani et al. teaches a battery (col 5, line 35+) and a processor (abstract+), read head detector (sensor 70), and second magnetic emulators (for each tracks).
Re claim 13, the limitations have been discussed above.
Re claims 21-22, a flexible PCB has been discussed above (abstract+) and a coil has been discussed above (see paragraph [0009] +).
Re claim 23, metal has been discussed above re claim 1.
Re claim 24, the examiner notes that printing metal has been discussed above re claim 1, and is interpreted to read on printing conductive segments.
Re claim 25-26, Poidomani et al. teaches a flexible PCB (abstract) and a multilayer board (paragraph [0108]).  Further, the use of flexible multilayer PCB for computing/ electronic devices is well known and accepted for ease of manufacturing and reliability.
Claims 2-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Poidomani et al./Blossom, as discussed above, in view of Narendra et al. (US 20070023532). 
The teachings of Poidomani et al. /Blossom have been discussed above.
Poidomani et al. /Blossom are silent to a card reader and a swipe sensor as claimed, though Poidomani et al. teaches swipe sensors (paragraph [0081}).
Narendra et al. teaches swipe sensor 410 (paragraph [0014]) which can be a mechanical switch.  Therefore, the Examiner notes that in light of being a mechanical switch, it would have been obvious to have an inertial sensor, wherein there is inertia associated with the switching of the switch.  One would have been motivated to do this to activate the switch for sensing swiping. 

One would have been motivated to do this to detect movement/reading.
Re claim 3, as discussed above, a mechanical sensor is interpreted as a manual/mechanical control interface.
Re claim 4, the teachings of Poidomani et al./Blossom/Narendra et al. have been discussed above.  Though silent to duplicating a data block in transmission, the Examiner notes that it is well known and conventional in the art for cards to have redundant information on multiple tracks, and therefore that the emulator emulates the data block twice, such as when reading from multiple tracks (which are known to have redundant data/data blocks).
Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Poidomani et al./Blossom, as discussed above, in view of Wallerstein (US 5955961).
The teachings of Poidomani et al. /Blossom et al. have been discussed above.
Poidomani et al. /Blossom is silent to emulating twice.
Wallerstein teaches emulating at least twice/repeating the emulation (col 7, lines 30+).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the teachings of Poidomani et al./Blossom/ Henson/ Narendra et al. with those of Wallerstein.
One would have been motivated to do this in order for the reading device to have sufficient opportunity to read the card/data sequence but providing redundant data emulation.
Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Poidomani et al./Blossom, as discussed above, in view of Nordentoft et al. (US 20050194452).
The teachings of Poidomani et al. /Blossom have been discussed above.

Nordentoft et al. teaches  a card comprising a magnetic emulator operable to output a data block (FIG. 5), comprising first and second emulators that are vertically staggered as per FIG. 5 as the emulators are at different positions, to output card track data.  
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the teachings of Poidomani et al. /Blossom with those of Nordentoft et al.
One would have been motivated to do this for placement of the emulators in order to generate the desired signals upon activation and for connectivity purposes.  Additionally, the Examiner notes that the positioning/placement of the emulator is an obvious matter of design variation, well within the ordinary skill in the art to produce expected results of desired emulation, because rearrangement of known parts to produce an expected result is within the ordinary skill in the art.
Claims 10 and 14-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Poidomani et al./Blossom, as discussed above, in view of Narendra et al. (US 20070023532). 
Re claim 10, the teachings of Poidomani et al. / Blossom have been discussed above but is silent to the processor receiving the signal from the read head detector and that the read head detectors are aligned vertically along a width direction of the card and to a side of the emulator.
Narendra et al.  teaches such limitations through processing device (FIG. 3+) receiving signals from the sensors and swipe sensors 410 which can be dedicated to each track/ each card (paragraph [0020]+  Narendra et al. teaches that multiple swipe sensors exist, for example one on each end of the card where the first sensor starts driving and the second stops driving (thus 2).  Narendra et al. also teaches swipe sensors can be on both sides of the card (interpreted as for reading when inserted in different sides.  Narendra et al. further teaches in some embodiments 
Given such teachings, at the time the invention was made, the Examiner notes it would have been obvious for one of ordinary skill in the art to combine the teachings.  One would have been motivated to do this for the benefits of track interleaving, providing the ability to read the card regardless of which side was swiped through, and separately driving tracks.  Even further, it would have been obvious to one of ordinary skill in the art to use a plurality of sensors/detectors, in light of the above teachings of Narendra et al. and further because it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8), wherein plural sensors provide expected results of sensing swiping, even when one sensor malfunctions or is inoperative or to separately control driving. 
Re claim 14, the limitations have been discussed above via track 1 and track 2 coils interpreted as first and second emulators.
Re claim 15, Poidomani et al. teaches alternative embodiments use three or more tracks (paragraph [0080]). At the time the invention was made, it therefore would have been obvious to one of ordinary skill to use more coils for more tracks (more magnetic emulators) in order to emulate more data tracks, such as for storage or design variation, or reader compatibility.  Additionally, the Examiner notes that the mere duplicating of essential working parts of a device 
Re claims 16-17, the limitations have been discussed above.
Re claim 18, the limitations have been discussed above, and Poidomani et al. teaches a button (28).
Re claim 19-20, the limitations have been discussed above, and Poidomani et al. teaches a display (58).
Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Poidomani et al./Blossom/ Narendra et al. as discussed above, in view of Nordentoft et al. (US 20050194452).
The teachings of Poidomani et al. / Blossom/ Narendra et al. have been discussed above but are silent to the third emulator.
Nordentoft et al. teaches such limitations (FIG. 5, 3 coils).
At the time the invention was made, it would have been obvious to combine the teachings for emulating different data independently.
Claims 10 and 14-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Poidomani et al./Blossom, as discussed above, in view of Narendra et al. in view of Nordentoft et al. (US 20050194452). 
Re claim 10, the teachings of Poidomani et al. / Blossom have been discussed above and though it’s obvious for the detector to be at a side of the emulator, Nordentoft et al. teaches a detector to the side of an emulator (FIG. 5).

Re claim 14, the limitations have been discussed above via track 1 and track 2 coils interpreted as first and second emulators.
Re claim 15, Poidomani et al. teaches alternative embodiments use three or more tracks (paragraph [0080]). At the time the invention was made, it therefore would have been obvious to one of ordinary skill to use more coils for more tracks (more magnetic emulators) in order to emulate more data tracks, such as for storage or design variation, or reader compatibility.  Additionally, the Examiner notes that the mere duplicating of essential working parts of a device involves only routine skill in the art as discussed above.  The use of additional emulators would produce expected results of more track data emulation, and Poidomani et al. teaches multiple emulators via Sheet 5 of 18 which shows track 1, track 2, coils, therefore providing a third emulator to provide a third data track (for example) would be applying known techniques to provide expected results of track emulation when additional track emulation is desired.
Re claim 15, the teachings of Poidomani et al. / Blossom/ Narendra et al. have been discussed above but are silent to the third emulator.
Nordentoft et al. teaches such limitations (FIG. 5, 3 coils).
At the time the invention was made it would have been obvious to combine the teachings for emulating different data independently.
Re claims 16-17, the limitations have been discussed above.
Re claim 18, the limitations have been discussed above, and Poidomani et al. teaches a button (28).
.

Response to Arguments
The Examiner notes that the method of forming is not germane to the device/ system.  If the Applicant wants to claim a certain method of forming a device than the Applicant can write in a method claim form.
Re the Applicants argument that the read head detectors are not aligned vertically in a width direction of the card and to a side of the magnetic emulator, the Examiner respectfully disagrees. As discussed above, detectors on both side of the card Paragraph [0020] + of Narendra et al. reads on them being vertically aligned in the width direction.  More generally speaking, the Examiner notes that if the Applicant wishes the detectors (claim 10) in a line that is parallel to a width direction and perpendicular to a length direction that needs to be specifically recited in the claim.  Detectors on different tracks are interpreted as aligned vertically to portions of the card, because it has not been specified what the detectors are aligned with respect to.  To further clarify, keys on a keyboard are interpreted as aligned vertically (not with respect to each other) but with respect to a home hand position, or body, or arbitrary position on the keyboard edge, and this is how the phrasing in the claim is interpreted, since it is not recited if its aligned with respect to a read head, detector, etc. and thus the prior art teachings are interpreted as vertically aligned in a width direction.  
Re the Applicants argument about a using PCB manufacturing techniques, the Examiner notes that the method of forming is not germane to the system/ device itself, but nonetheless, has cited within the prior art where PCB fabrication techniques are used as claimed.   No specific 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (US 20060289202) which shows through holes and pads in a multilayer PCB (FIG. 1+).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409.  The examiner can normally be reached on 7-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DANIEL I WALSH/            Primary Examiner, Art Unit 2887                                                                                                                                                                                            .